DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.

Election/Restrictions
After further consideration and based on the amendments to claims 8 and 9, it has been determined that the claims can be examined with the invention of group I. The species requirement set forth in the restriction requirement dated 10/7/2021 with the elected species of the product being a camera (see Response to Election dated 12/3/2021) is not withdrawn. However, given claims 8 and 9 depend on an elected invention and contain the selected species limitation, the claims are no longer considered withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 9, 18, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US Pub. 2007/0275213 A1) in view of Sano et al. (US Pub. 2008/0305305 A1).
Regarding claims 1 and 24, claims 1 and 24 contains a limitation, the plurality of island portions and the plurality of protrusions are formed integrally, which defines a product by how the product was made. Thus, claims 1 and 24 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a single article. 
Shimizu discloses an irregular surface structure with convexities (islands) and concavities (sea) formed on the surface and the bottom surfaces of the concavities has a greater surface roughness than the top of the convexities (both surfaces with protrusions with the protrusions on the convexities being smaller than the protrusions on the concavities) (abstract and [0022], “[t]he irregular surface structure 11 may be configured (formed with the concave-convex design inverted) so the bottom surface of the concavities 14 correspond to the surface of the sheet 12” referring to the fact that the design shown in Fig. 1 may be inverted). The top surface will have greater gloss than the concavities ([0010]-[0011], [0027], and [0030]). Further, the convexities are higher than the surface roughness of the concavities (Fig. 2 and [0011]). The islands may have different contour shapes and sizes including two or more concave and convex curves with different curvatures and two island with different shapes and sizes (Fig. 1) where the same material is used to form the entire surface structure which is integrally formed (Fig. 2 and [0009] which discloses a single object).
Shimizu does not disclose a radius of curvature of the top of the protrusion being 10 to 500 microns.
Sano discloses skin material with a substrate and polymeric layer where the surface of the skin material has recesses formed in the surface (abstract and Fig. 2) with improved touch ([0011]-[0012]) that can have the appearance of leather ([0026]) where the recesses should have rounded edges with a radius of curvature of 30 to 100 microns for improvement in touch, notable smoothness, and softness ([0029] and Fig. 2 where S4 shows where the radius of curvature is desired).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the convexities in Shimizu to have a radius of curvature of 30 to 100 microns as taught in Sano to have surface with an improvement in touch, notable smoothness, and softness (Sano, [0029] and see Shimizu, [0022]-[0023] which describes the article as looking like leather and as something that is handheld (touched)).
Specifically regarding claims  7 and 9, The term “camera” describes a manner of operating the claimed article since the claim only states an intended use or what the article does and does not impose any limiting structure on the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and see MPEP 2114 II.

Claims 3, 6, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Sano as applied to claim 1 above, and further in view of Segaert (US Pub. 2011/0117325 A1).
Regarding claims 3 and 20, Shimizu in view of Sano discloses the component of claim 1 as discussed above. Shimizu does not disclose the shape of the protrusions on the roughened surface being axially symmetric or forming a grid or honeycomb pattern.
Segaert discloses a laminate panel with a synthetic material layer which comprises zones of reduced gloss degree which has a microstructure of uniformly distributed recesses and/or protrusions that may have a shape (abstract and [0011]) where one shape is pointwise to have a feature that has a radius of a circumscribed circle (axially symmetric) to have a circular cross-section ([0014]) and where the pointwise features form a grid pattern ([0068]-[0069] and Figs. 10 and 11).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the shape of the roughness in Shimizu to be circular, axially symmetrically, or any desired shape which would include circular and form a grid pattern as taught in Segaert as a known suitable configuration for a roughened surface which will reduce gloss or to design a surface with a desired gloss degree (Segaert, [0011] and [0014]).
Regarding claims 6, Shimizu in view of Sano discloses the component of claim 1 as discussed above. Shimizu does not specifically disclose the 60-degree gloss value of the convexities being 13 or more and the roughened surface of the concavities being less than 13.
Segaert discloses a laminate with zones of higher and lower gloss (abstract) where the low gloss zone has a microstructure of protrusions (abstract, [0011], and [0014]) where difference in gloss between zones is at least 3 and where the reduced gloss zone preferably has a gloss of less than 10 and the surrounding zones have a gloss of more than 20 ([0036]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the gloss in the concavity in Shimizu in view of Sano to be less than 10 and the gloss in the convexity in Shimizu to be more than 20 as taught in Segaert to have a difference in gloss levels to allow for smoother imitation possibilities (Segaert, [0011] and Shimizu, [0010]-[0011] which discloses the desire for a difference in gloss levels between the two regions for better visual effect).

Claims 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Sano as applied to claim 1 above, and further in view of Nishine et al. (US Pub. 2021/0031483 A1).
Regarding claims 3-4, Shimizu in view of Sano discloses the component of claim 1 as discussed above. Shimizu does not disclose the shape of the roughened surface being axially symmetric, or the size of the convexities or the protrusions of the roughened surface.
Nishine discloses a decorative material with irregularities formed on the surface to make a matte and fingerprint resistant surface (abstract, [0004], and [0061]). A planar view of the irregularity is circular (axially symmetrical) ([0076]). Further, the irregularity has a width of 1 to 100 microns or 1 to 25 microns and length of 1 to 500 microns or 1 to 250 microns ([0067]-[0070]) which gives an area of 1 to 50,000 microns2 or 1 to 6,250 microns2. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the roughened surface in Shimizu to be formed with the irregularities taught in Nishine with a circle shape in the planar view and an area of 1 to 50,000 microns2 or 1 to 6,250 microns2 to have a structure that is both matte or low gloss and fingerprint resistant (Nishine, abstract, [0061], and [0091]).
Shimizu in view of Sano and Nishine do not specifically disclose the area of the convexities. However, given the convexities in Shimizu are much greater in area than the protrusions of the roughened surface (see Fig. 2), it would have been obvious to one of ordinary skill in the art that the convexities in Shimizu in view of Sano and Nishine should be greater than the area of the irregularities or greater than 6,250 microns2 and even greater than the largest irregularities in Shimizu in view of Nishine or larger than 50,000 microns2 so that the surface roughness of the convexities is less than the roughness of the concavities and a gloss differential will be effective to produce a visual three-dimensional effect (Shimizu, [0010]-[0011]). 
Regarding claim 6, Shimizu in view of Sano and Nishine does not specifically disclose the gloss values of each region. However, Shimizu discloses the convex region having a mirror finish ([0012]) so that a high gloss of at least 13 would be expected. Further, Nishine discloses the irregularities have low gloss and includes examples with gloss as low as 1.5 to 2.5 (see Table 1). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the low gloss region in Shimizu should be given irregularities to have a gloss value of 1.5 to 2.5 as taught in Nishine to form a low gloss region (Nishine, Table 1 and Shimizu, [0010]-[0011] which discloses a desire for the gloss of the two regions to be different).
Claim(s) 6, 19, 20, 26, and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Sano as applied to claim 1 or 24 above, and further in view of Proksch et al. (US Pub. 2016/0059512 A1).
Regarding claim 6, Shimizu in view of Sano discloses the component of claim 1 as discussed above. Shimizu does not specifically disclose the 60-degree gloss value of the convexities being 13 or more and the roughened surface of the concavities being less than 13.
Proksch discloses thermoplastic polymeric films which are macro- and micro- embossed to form a pattern where the micro-embossed portions have a matte low gloss appearance with a gloss value of less than 35 gloss units and a glossy portion non-micro-embossed regions with a gloss value of at least about 35 gloss units (abstract, [0007], [0057], and [0063]-[0064]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the gloss in the concavity in Shimizu in view of Sano to be less than 35 gloss units and the gloss in the convexity in Shimizu to be more than 235 gloss units as taught in Proksch to have a difference in gloss levels to contribute to a 3-D appearance (Proksch, [0007] and Shimizu, [0010]-[0011] which discloses the desire for a difference in gloss levels between the two regions for better visual effect).
Regarding claim 19, Shimizu in view of Sano discloses the component of claim 1 as discussed above. Shimizu does not specifically disclose a difference in height between the protrusions and convexities.
Proksch discloses thermoplastic polymeric films which are macro- and micro- embossed to form a pattern where the micro-embossed portions have a matte low gloss appearance with a gloss value of less than 35 gloss units and a glossy portion non-micro-embossed regions with a gloss value of at least about 35 gloss units (abstract, [0007], [0057], and [0063]-[0064]). The macro-embossed regions have a depth of 100 to 125 microns or 130 to 170 microns ([0061] and [0062]) and the micro-embossed regions have a depth of 1 to 80 microns ([0059]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the protrusions in Shimizu in view of Sano to have a height of 1 to 80 microns as taught in Proksch to have a matte surface that achieves low gloss ([0057]-[0059]) and for the convexity to have a height of 100 to 125 microns or 130 to 170 microns to have different levels of embossments to increase the visual appeal of the film as taught in Proksch (Proksch, [0061]-[0062]). If the height of the protrusions is 1 to 80 microns and the height of the convexities is 100 to 170 microns, the difference in depth or height will be 20 to 170 microns which overlaps the claimed range. 
Regarding claim 20, Shimizu in view of Sano discloses the component of claim 1 as discussed above. Shimizu does not specifically disclose the protrusions being in a grid or honeycomb pattern.
Proksch discloses thermoplastic polymeric films which are macro- and micro- embossed to form a pattern where the micro-embossed portions have a matte low gloss appearance with a gloss value of less than 35 gloss units and a glossy portion non-micro-embossed regions with a gloss value of at least about 35 gloss units (abstract, [0007], [0057], and [0063]-[0064]). The micro-embossed regions are formed in a grid pattern ([0058], the lines may be substantially in a regular pattern, Figs. 9B and 11B). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the protrusions in Shimizu in view of Sano should be formed in a regular or grid pattern as taught in Proksch to have a uniform matte finish (Proksch, [0058]).
Regarding claims 26 and 28, Shimizu in view of Sano discloses the component of claim 1 as discussed above. Shimizu does not specifically disclose the material for the surface.
Proksch discloses thermoplastic polymeric films which are macro- and micro- embossed to form a pattern where the micro-embossed portions have a matte low gloss appearance with a gloss value of less than 35 gloss units and a glossy portion non-micro-embossed regions with a gloss value of at least about 35 gloss units (abstract, [0007], [0057], and [0063]-[0064]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the surface in Shimizu in view of Sano to be formed of thermoplastic polymer as taught in Proksch to have a material which can be manipulated to form glossy and matte finishes on a surface (Proksch, [0002], [0007], and [0068]).
In the alternative, claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Sano as applied to claim 1 above, and further in view of Morinaga et al. (US 5,705,254).
Shimizu in view of Sano discloses the component of claim 1 as discussed above. Shimizu or does not specifically disclose the component being an external component of a camera as claimed although Shimizu does disclose the structure for an electronic device or other ordinarily handled item (Shimizu, [0023]).
Morinaga discloses a plastic molded article with an external appearance of a coated article to have recesses over the entire molded article (abstract) where it may be used as an exterior trim part for a camera (col. 1, lines 10-13).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the component in Shimizu in view of Sano should be used as an external part of a camera as taught in Morinaga to give the camera an attractive appearance (see Morinaga, col. 1, lines 10-24, Shimizu, [0010]).
	
Claim(s) 8, 21-24 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homburg et al. (US Pub. 2006/0134381 A1) in view of Sano et al. (US Pub. 2008/0305305 A1).
Regarding claim 21, claim 21 contains a limitation, the plurality of island portions and the plurality of protrusions are formed integrally, which defines a product by how the product was made. Thus, claim 21 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a single article. 
Homburg discloses a trim component cover skin with first and second portions defining first and second surface finish glosses wherein the first gloss is higher than the second gloss (abstract) a thermoplastic material is molded (same material, integrally formed) to have a desired grain pattern which comprises raised and recessed portions where the raised portion are island structured and the recessed portion is sea structured (Fig. 2 and [0037] and claims 16-17). The high and low gloss areas are provided by giving different surface finishes specifically where the recessed portion is given a rough structure for a lower gloss finish and the raised portion is given a smooth structure for a higher gloss finish ([0038] and Figs. 2 and 3A). A close inspection of the rough surface of Fig. 3A shows protrusions of different heights and widths (areas) where at least one protrusion is between two other protrusions and the middle protrusion is higher or lower than the protrusions surrounding it (Fig. 3A). 
Specifically regarding claim 25, the smooth finish of the raised portions disclosed in Homburg would still be expected to have some small protrusions given the difficulty in providing a surface with no surface roughness so that the smoother surface of the raised portions with small surface roughness would be expected to have lower protrusions than the recessed surface with a rougher surface. 
Homburg does not disclose a radius of curvature of the top of the protrusion being 10 to 500 microns.
Sano discloses skin material with a substrate and polymeric layer where the surface of the skin material has recesses formed in the surface (abstract and Fig. 2) with improved touch ([0011]-[0012]) that can have the appearance of leather ([0026]) where the recesses should have rounded edges with a radius of curvature of 30 to 100 microns for improvement in touch, notable smoothness, and softness ([0029] and Fig. 2 where S4 shows where the radius of curvature is desired).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the portions in Homburg to have a radius of curvature of 30 to 100 microns as taught in Sano to have surface with an improvement in touch, notable smoothness, and softness (Sano, [0029] and see Homburg, abstract which describes that article as cover skin and [0033] which describe the article on touchable objects, e.g. door panels, seats, center consoles, etc.).
Specifically regarding claim 8, The term “camera” describes a manner of operating the claimed article since the claim only states an intended use or what the article does and does not impose any limiting structure on the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and see MPEP 2114 II.

Response to Arguments
Applicant’s arguments, see pages 11-17, filed 9/6/2022, with respect to the rejection(s) of claim(s) 1-4, 6-7, 18-24, and 26-28 under 35 USC 102 and/or 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shimizu in view of Sano; Shimizu in view of Sano and Segaert; Shimizu in view of Sano and Nishine; Shimizu in view of Sano and Proksch; Shimizu in view of Sano and Morinaga; and Homburg in view of Sano.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783